DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1,3, 5-7, 44-46, 52-53, 55-61, 66, 68-69 are rejected under 35 U.S.C. 102(a) as being anticipated by Mizuta et al. (5,086,858).
 	Mizuta et al. in figures 1 -8, disclose a utility vehicle, comprising a plurality of ground-engaging members (2, 3), a frame assembly supported by the ground-engaging members and including a lower frame portion coupled to an upper frame portion (see figure 10) by upstanding members. The frame assembly extends generally longitudinally from a front end of the utility vehicle to a rear end of the utility vehicle. Mizuta et al. also disclose an operator area supported by the frame and including seating (6) for a driver. The seating face forward towards the front end of the utility vehicle. Mizuta et al. also disclose a powertrain assembly (12) supported by the frame and including an engine (8) and a drive system (13) operably coupled to the engine. Mizuta et al. In figures 5-8, also disclose an air Intake assembly fluidly coupled to the 

    PNG
    media_image1.png
    458
    650
    media_image1.png
    Greyscale
	Regarding claim 3, Mizuta et al. disclose the first and second air portions, which are positioned within an envelope defined by rear upstanding members of the upper frame portion.
 	Regarding claim 5, Mizuta et al. disclose the housing defining first and second air inlets and the housing includes a wall positioned intermediate the first and second air inlets (see figures 6-8).
 	Regarding claim 6, Mizuta et al. disclose the first air inlet (32a), which is fluidly coupled to an airbox having a filter, and the airbox is positioned rearward of the seating.
 	Regarding claim 7, Mizuta et al. in figure 1, disclose a removable panel (a vehicle body cover for the engine), which is positioned intermediate the seating and the airbox, and the airbox is exposed when the removable panel is removed from the utility vehicle.
 	Regarding claim 44, Mizuta et al. disclose a utility vehicle, comprising a plurality of ground-engaging members (2, 3), a frame assembly supported by the ground-engaging members and including a lower frame portion coupled to an upper frame portion, an operator area supported by the frame and including seating (6) for a driver. The seating includes a seat bottom and a seat back. The upper frame portion extend above the seating. Mizuta et al. also disclose a powertrain assembly (12) supported by the frame 
 	Regarding claim 45, Mizuta et al. disclose the air intake assembly (S) further including a first conduit (10b) and a second conduit (10c) both the first conduit and the second conduit extending separately from the housing.
 	Regarding claim 46, Mizuta et al. in figure 8, disclose the housing (33) including an outer wall and an internal wall. The outer wail having a top wall, a bottom wall, a first side wall and a second side wall. The first inlet (32a) being defined by the first side wall, a first portion of the top wall, a first portion of the bottom wall, and the internal wall, and the second inlet being defined by the second side wall, a second portion of the top wall, a second portion of the bottom wail, and the internal wail. 	
 	Regarding claim 52, Mizuta et al. disclose the housing (33) vertically overlaps the upper frame portion from at least a side view of the utility vehicle.
 	Regarding claim 53, Mizuta et al. disclose the upper frame portion including a rearward member angled downwardly in a rearward direction, and the housing vertically overlaps the rearward member from at least the side view of the utility vehicle.
 	Regarding claim 55, Mizuta et al. disclose the housing of the air intake assembly, which is vertically aligned with an upper cross-member of the upper frame portion, and the upper cross- member extends laterally and generally defines a boundary of the operator area.
 	Regarding claim 56, Mizuta et al. disclose the air intake assembly defines at least one air inlet configured to receive ambient air, and the at least one air inlet is positioned below an upper portion of the housing.
 	Regarding claim 57, Mizuta et al. in figure 5, disclose the housing has a plurality of air openings, and each air opening is configured to provide air to a component of the powertrain assembly.
 	Regarding claim 58, Mizuta et al. disclose the first portion and the second portion are external to the frame assembly.
 	Regarding claim 59, Mizuta et al. disclose a first air pathway extends from the first portion to the engine, and at least a portion of the first air pathway positioned above at least a portion of the seating is positioned exterior of the frame assembly.
 	Regarding claim 60, Mizuta et al. disclose the upper frame assembly including a rearward member angled downwardly in a rearward direction. The first and second air inlets being rearward of an upper portion of the rearward member and forward of a lower portion of the rearward member. 	
 	Regarding claim 66, Mizuta et al. disclose the first and second air inlets, which are supported under the air deflector (figure 6a).
 	Regarding claim 68, Mizuta et al. in figure 8, disclose the first and second air inlets, which are angled approximately 45 degrees relative to a vertical plane.
 	Regarding claim 69, Mizuta et al. in figures 6b, 7b, disclose the first and second air inlets including a plurality of louvres (a plurality of openings) having a substantially vertical component and extending into the first and second air inlets.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 8-17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al. as applied to claim 1 above, and further in view of Kennedy et al. (2013/0319784).
 	Mizuta et al. disclose the plurality of ground-engaging members including a plurality of front ground engaging members (2) and a plurality of rear ground engaging members (3). The utility vehicle further comprises a body assembly comprising a plurality of body panels supported by the frame assembly and a cooling assembly operably coupled to the powertrain assembly. Mizuta et al. fail to show a radiator supported by the rear frame portion, and an air intake volume for the radiator is positioned forward of the radiator and is partially defined by a rear frame portion. Kennedy et al. in figures 1 -, disclose a vehicle comprising a radiator (19), a rear frame portion. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mizuta et al. by further comprising the radiator disclosed by Kennedy et al. in order to cool the fluid for cooling the engine.
 	Regarding claim 9, the combination of Mizuta et al. and Kennedy et al. disclose the plurality of body panels including a removable panel including an inlet for the air intake volume for the radiator, and the removable panel is positioned at least partially forward of the radiator.
 	Regarding claim 10, Mizuta et al. disclose the removable panel including a fastener configured to move with the removable panel.
 	Regarding claim 11, the combination of Mizuta et al. and Kennedy et al. disclose the body assembly including a cargo area supported by the rear frame portion and positioned vertically above the radiator.
 	Regarding claim 12, Mizuta et al. disclose the cargo area, which is removable from the utility vehicle.
 	Regarding claim 13, Mizuta et al. disclose the seating including only a single seat for the driver, and a field of view of the driver when seated in the single seat includes the front ground engaging members.
 	Regarding claim 14, the combination of Mizuta et al. and Kennedy et al. disclose the cooling assembly including a plurality of fans fluidly coupled to the radiator.
 	Regarding claim 15, the combination of Mizuta et al. and Kennedy et al. disclose the cooling assembly, which is spaced apart from the powertrain assembly by a baffle plate, and the air intake volume for the radiator is positioned above the baffle plate.
 	Regarding claim 16, the combination of Mizuta et al. and Kennedy et al. disclose an inlet for the air intake volume for the radiator, which is positioned laterally outward of the radiator.
 	Regarding claim 17, the combination of Mizuta et al. and Kennedy et al. disclose the inlet for the air intake volume for the radiator, which is positioned forward of the radiator.
 	Regarding claim 22, the combination of Mizuta et al. and Kennedy et al. disclose a baffle plate positioned intermediate an engine of the powertrain assembly and the radiator, and the inlet is positioned to direct air above the baffle plate.
 	Claims 47, 49-51, 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al. as applied to claim 1 above, and further in view of Nozaki et al. (2015/0283896).
 	Regarding claim 47, Mizuta et al. disclose a utility vehicle, comprising a plurality of ground-engaging members (2, 3), a frame assembly supported by the ground-engaging members and including a lower frame portion coupled to an upper frame portion; an operator area supported by the frame and including seating (6) for a driver. The upper frame portion extends above the seating. Mizuta et al also disclose a powertrain assembly (12) supported by the frame and including an engine (8) and a drive system (13) operably coupled to the engine. The drive system comprises a continuously variable transmission. Mizuta et al. also disclose an air intake assembly (S) fluidly coupled to the engine and the drive system and including a housing configured to provide air to the engine and to the drive system. The housing is supported by the frame assembly at a position rearward of the seating and a portion of the air intake assembly is positioned vertically above an uppermost portion of the continuously variable transmission and vertically higher than an uppermost portion of the seating. The air intake assembly includes a wall or a metal screen (figure 6c) defining a first air inlet (32a) and a second air inlet (32a) within the housing. Mizuta et al. fail to show the wall separating the first air pathway from the second air pathway.
 	Nozaki et al. in figures 1-5, disclose an electric vehicle comprising a rear cross pipe portion (22f), an air supply mechanism (34) including a first air flowing pipe (86), a second air flowing pipe (88) an air blower (90), a first air inlet (86a), an air outlet (88a) and a separating wall (96). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mizuta et al. by further comprising the separating wall disclosed by Nozaki et al. in order to separate the first air pathway from the second air pathway.
 	Regarding claim 49, Mizuta et al, disclose the housing including a first air opening (32a) fluidly coupled to a first conduit to transport air to the powertrain assembly and a second air opening fluidly coupled to a second conduit to transport air to the powertrain assembly, and the first and second air openings are linearly aligned.
 	Regarding claim 50, Mizuta et al. disclose a portion of the air intake assembly defines a generally inverted U-shape (see figure 5).
 	Regarding claim 51, Mizuta et al. disclose the generally inverted U-shape, which is defined by a generally horizontal air passage, a first generally vertical air passage, and a second generally vertical air passage.
 	Regarding claim 61, Mizuta et al. disclose the first and second air inlets, which are forward of a forward surface of a rearward most portion of the upper frame portion.
 	Regarding claim 62, Mizuta et al. in combination with Nozaki et al. disclose the wall extending generally vertically intermediate the first air inlet and the second air inlet.
 	Regarding claim 63, Mizuta et al. in combination with Nozaki et al. disclose the wall separates the first inlet portion from the second inlet portion.
 	Regarding claim 64, Mizuta et al. in combination with Nozaki et al. disclose the wall, which is operable to reduce scavenging of incoming air by one of the first and second air inlet.

Allowable Subject Matter
Claim 67 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. In response to the applicant’s remark that Mizuta et al. fail to show the first and second portions, which are positioned adjacent and between the upstanding member. The examiner disagrees, because Mizuta disclose first and second portion (10c, 10d, in figure 5), which can be anywhere on a transverse bar and can be adjacent and between an upstanding member in figure 1. Regarding claim 44, the applicant take the allowable subject matter from claim 65, but after review more careful on the claim recitation, “an air deflector coupled to the upper frame” that can be read on a windshield or a transverse bar, which can deflect air and read on the claim recitation. The claim should have more detail of the deflector such as where it be located and how it could direct the air to the air inlet. Regarding claim 47, the examiner have a new ground rejection.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618